On Rehearing.
In his motion for rehearing appellant asserts the appellee’s pleadings were insufficient to present any issue as to the authority of the substitute trustee.
The pleadings of appellee setting up a meritorious defense are in terms quite general. No special exception thereto was taken. In the absence of such an exception the pleadings are sufficient to raise the issue in question.
If we err in this view, it is immaterial, for we now sustain appellee’s contention that its mineral interest had been released from the lien of the deed of trust prior to the sale by the trustee. We hold that when J. S. Kelly acquired the Meador notes and deed of trust under which appellant claims, the lien of the deed of trust, in so far as it affected the ap-pellee’s mineral interest, passed by operation of law to J. S. Johnson, to whom such mineral interest had been previously conveyed by Kelly by general warranty deed, and in turn passed from Johnson to ap-pellee, to whom Johnson had conveyed by special warranty deed. 14 Tex.Jur. Deeds §§ 123, 124; Caswell v. Llano Oil Co., 120 Tex. 139, 36 S.W.(2d) 208; Texas Pacific Coal & Oil Co. v. Fox (Tex.Civ.App.) 228 S.W. 1021.
Furthermore, Kelly’s written release to Johnson effectually operated as a release of the lien of the Meador deed of trust in so far as appellee’s mineral interest was concerned.
The motion for rehearing is overruled.